Order entered January 8, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00212-CR

                              RICHARD YOUNG, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-62717-M

                                          ORDER
       The Court has before it the January 7, 2014 motion of appellant’s counsel to permanently

abate the appeal due to appellant’s death. Attached to the motion is a copy of the death

certificate showing appellant died on October 31, 2013. Accordingly, pursuant to Texas Rule of

Appellate Procedure 7.1(a)(2), we PERMANENTLY ABATE the appeal.


                                                    /s/   LANA MYERS
                                                          JUSTICE